—Order and judgment (one paper), Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about September 3, 1993, and order and judgment (one paper), same court and Justice, entered December 10, 1993, which, inter alia, granted petitioner’s application to confirm an arbitration award, unanimously affirmed, with costs.
Contrary to appellant’s contention, the arbitrator neither imperfectly executed his powers nor failed to render a final and definite award in this matter. An arbitrator does not have to set forth the facts or the reasons justifying the award (Dahn v Lucks, 92 AD2d 537, 537-538). The parties waived a *121transcript of the proceedings before the arbitrator and thus it was not improper for memoranda submitted to the arbitrator to be submitted to the court on the petition for confirmation. There being a rational basis for the award and the award not being violative of public policy, the award will be confirmed (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308). Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Williams, JJ.